DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-3, 5-12 and 15 have been amended. Claims 18-21 have been newly added. Claims 1-21 are pending and considered in the present Office action.

The specification and claim objections have been withdrawn. However, a new ground of objection is necessitated by amendment.

The 102 rejections are maintained. Please see the Response to Arguments for more details. 

The 103 rejections of the claims (5-9 and 15-17 over Kerkamm and Bai; 5, 8-12 over Cherng and Wayne) are withdrawn in view of the amendments; however, upon further consideration a new ground of rejection is necessitated by amendment. The rest of the 103 rejections are maintained (e.g., claims 2, 3) because applicant offered no specific arguments with respect to the combination of Kerkamm with Cherng, Kerkamm with Choi, or Cherng with Choi.

Response to Arguments
Applicant specifically describes, through the use of instant Figs. 3-4, battery 100 can expand in volume at charging and reduce in volume at discharging; the heat pressure exchange member 300 adjacent to the battery 100 is configured to supply heat to the battery and absorb heat from the battery 100, respectively. Applicant notes that “thermal control is automatically performed by the heat pressure exchange member using the expansion and shrinkage of the secondary battery itself". Applicant argues "[t]he cited references fail to disclose any configuration corresponding to the above...". Examiner assumes these arguments are directed to Kerkamm and Cherng and addressed below.
Applicant's arguments are not persuasive because the features which applicant describes (e.g., pressure applied from the battery is due to the expansion/shrinkage thereof, and thermal control is automatically performed using the expansion and shrinkage of the battery itself) are NOT claimed. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Moreover, the features which applicant describes are related to the manner of operating the device. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The following discussion further describes the heat pressure exchange member in the prior art has the ability to absorb/retain heat and release heat when the cell is contracting and expanding, respectively.
	Kerkamm specifically states heat is delivered by the battery 2 to the latent heat storage material 3 (interpreted as the heat pressure exchange member), which surrounds the battery, to absorb the excess heat of the battery, see e.g., paras. [0035]-[0038]. Thus, Kerkamm’s heat pressure exchange member is configured to (has the ability to) absorb and retain heat. As evidenced by Kim (US 2011/0151301), it is within the general knowledge of one ordinary skill in the art a battery cell contracts upon discharge, see paras. [0053]. As such, Kerkamm’s heat pressure exchange member is configured to (has the ability to) “absorb and retain heat when a pressure from the secondary battery is equal to or less than a reference value" upon discharge when the battery contracts. Kerkamm further teaches the latent heat storage material 3 (interpreted as the heat pressure exchange member) releases heat which is absorbed by the battery 2, thereby causing heating of the battery, see e.g., paras. [0028], and [0040]. Thus, Kerkamm teaches the heat pressure exchange member is configured to (has the ability to) “release the retained heat”.  As evidenced by Kim, it is within the general knowledge of one ordinary skill in the art a battery cell expands upon charge, see para. [0053]. Thus, Kerkamm also teaches the at least one heat pressure exchange member is configured to (has the ability to) "release the retained heat when pressure applied from the secondary battery is higher than the reference value" upon charge when the battery expands.
Cherng teaches the phase change material 33 (e.g., paraffin, para. [0022]) in the heat absorbing body 30 absorbs heat from the cell during discharge (see e.g., para. [0023]). As evidenced by Kim, one of ordinary skill in the art would understand the cell contracts when discharging, para. [0053]. Cherng teaches the heat pressure exchange member is configured to absorb and retain heat when a pressure is equal to or less than a reference upon discharge when the cell contracts. Cherng teaches the phase change material can releases heat (see abstract), which is further evidenced by Hallaj, wherein a material such as paraffin (taught by Cherng) not only stores heat, but also rejects said heat to battery (e.g., upon charge), see e.g., col. 4 lines 5-32, col. 6 lines 27-37. Thus, the heat pressure exchange member of Cherng is configured to (has the ability to) release the retained heat. Further, considering one of ordinary skill in the art understands the cell expands upon charging, as evidenced by Kim in para. [0053], the heat pressure exchange member of Cherng is configured to (has the ability to) release the retained heat when the pressure applied from the battery is higher than a reference value, such as upon charging when the cell expands.

Applicant further offers arguments with respect to the modification of Kerkamm in view of Honda, stating "it is ... not easy to combine the cited references". Specifically, applicant argues Honda is directed to an internal combustion engine, an entirely different technical field, hence it would not be obvious to apply Honda to a battery (as taught by Kerkamm). Applicant’s arguments are not persuasive.  
In response to applicant's argument that Honda is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  See MPEP 2141.01(a), I. In this case, applicant is concerned with thermal control as a function of pressure using a heat pressure exchange member comprising titanium oxide (Ti3O5), see e.g., instant abstract and published para. [0072]. As stated in the rejection, Honda is concerned with thermal management of a device. Specifically, the temperature of the device is controlled using a heat absorbing/releasing material (i.e., Ti3O5) as a function of pressure. Considering Honda is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention), the use thereof is considered proper. See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212. Moreover, both Kerkamm and Honda seek to control the temperature of a device using a phase change material as a function of pressure (i.e., absorbing heat when the phase change material includes a lack of pressure thereon, and releasing heat upon application of pressure on the phase change material). The combination of Kerkamm with Honda is obvious because, as stated in the rejection, the use of a known technique to improve similar devices in the same way supports obviousness considering the results would have been predictable (i.e., thermal management as a function of pressure), MPEP 2144, C. Further, known work in one field of endeavor may prompt variations of it for use in a different field considering the design incentive, MPEP 2144, F. 

In response to applicant's argument that Honda requires a separate pressure control section to apply pressure, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The fact that Honda teaches a separate pressure control section makes the use of a phase change material such as trititanium pentoxide no less obvious considering both Kerkamm and Honda seek to control the temperature of a device using a phase change material having the ability to absorb and release heat as a function pressure. In other words, Kerkamm would appreciate Honda’s disclosure of a phase change material, such as trititanium pentoxide, having the ability to absorb and release heat as a function of pressure because Kerkamm’s own invention uses a phase change material having the same ability and aims to solve the same problem as Honda in the same way. 

In response to applicant's argument that Bai and Wayne fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the pressure for the heat pressure exchange member is changed as a function of the expansion/shrinkage of the battery at charging/discharging) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Additionally, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, neither Bai or Wayne are used to teach the heat pressure exchange member; rather, Kerkamm was used to teach the heat pressure exchange member. Bai (and Wayne) was used to make obvious a body unit in combination with the heat pressure exchange member of Kerkamm; there is no requirement that Bai (or Wayne) must also teach a heat pressure exchange member configured as recited in claim 1.  

Claim Objections
Claim 5 is objected to because of the following informalities:  Line 3 should be “comprising a first material” not “comprising first material”. Lines 5-6 should be “comprising a second material …the heat exchanger”.  Appropriate correction is required. Claims 6-12, and 15-17 are also objected to because they depend from claim 5.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 13-14 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Kerkamm (US 2014/0004394, of record), hereinafter Kerkamm.
Regarding Claims 1, and 13-14, Kerkamm teaches a vehicle (paras. [0047]-[0049]) comprising a battery pack (1) comprising a battery module (1), comprising: at least one secondary battery (2, see e.g., para. [0016]); a module case (4) having an inner space formed therein to accommodate the at least one secondary battery (2) in the inner space; and at least one heat pressure exchange member (3) disposed to face the secondary battery in the inner space of the module case (4), see e.g., Fig. 1 and paras. [0035], and [0044]. The heat pressure exchange member (3) absorbs and retains heat and releases heat, see e.g., paras. [0035]-[0043]. 
The configured to language of the claim (i.e., “at least one heat pressure exchange member … configured to absorb and retain heat when a pressure applied from the secondary battery is equal to or less than a reference value and release the retained heat when the pressure applied from the secondary battery is higher than the reference value”) describes the manner of operating the device. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Please see the Response to Arguments section for more details describing how the heat pressure exchange member is capable of performing the intended use.

Claims 1-2 and 13 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Cherng et al. (US 2007 /0292751, of record), hereinafter Cherng.
Regarding Claims 1 and 13, Cherng teaches a battery pack (10) comprising a battery module (10), comprising: at least one secondary battery (20); a module case (11, 12) having an inner space (13) formed therein to accommodate the at least one secondary battery (20) in the inner space (13); and at least one heat pressure exchange member (e.g., 30) disposed to face the at least one secondary battery (20) in the inner space (13) of the module case (11, 12), see e.g., Fig. 7 and paras. [0019]-[0027]). The at least one heat pressure exchange member (30) absorbs and retains heat and releases heat, see e.g., abstract. 
The configured to language of the claim (i.e., “at least one heat pressure exchange member … configured to absorb and retain heat when a pressure applied from the secondary battery is equal to or less than a reference value and release the retained heat when the pressure applied from the secondary battery is higher than the reference value”) describes the manner of operating the device. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Please see the Response to Arguments section for more details describing how the heat pressure exchange member is capable of performing the intended use.
Regarding Claim 2, Cherng teaches the at least one heat pressure exchange member (e.g., 30) is provided as a plurality of heat pressure exchange members and the at least one secondary battery cell is provided as a plurality of secondary battery cells, wherein one of the plurality of heat pressure exchange members is interposed in a space between each of the plurality of secondary batteries, see e.g., abstract, paras. [0019]-[0028], and Fig. 1-7.

Claim Rejections - 35 USC § 103
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kerkamm in view of Cherng et al. (US 2007/0292751, of record), hereinafter Cherng.
Retarding Claim 2, Kerkamm teaches a rechargeable battery has one or multiple cells, see e.g., pare. [0021]. Kerkamm also teaches the heat pressure exchange member (3) may be situated in one or multiple housings 4 (para. [0035]) and the heat pressure exchange member (3) may be located in small interspaces of the battery (para. [0044]). However, Kerkamm does not explicitly show one of the plurality of heat pressure exchange members interposed in a space between each of the plurality of secondary batteries. However, such features would be obvious in view of Cherng. Cherng teaches plate shaped heat exchange members (30, which absorbs and releases heat) disposed to stand up in the space between a plurality of cells 20 arranged in a horizontal direction to stand up in the inner space of the module case (11, 12), see e.g., abstract, paras. [0019]-[0028], and Fig. 1-7. Cherng teaches the heat exchange members (heat absorbing bodies 30) between the cells absorb the heat released by the cells thereby extending the life of the battery by maintaining battery operation at a permitted operating temperature, para. [0008]. It would be obvious to one having ordinary skill in the art to place one of the heat pressure exchange members between a space of each of the plurality of secondary batteries, as claimed, to absorb heat released by the batteries, thereby helping extend battery life by maintaining battery module operation at a permitted operating temperature.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cherng in view of Choi et al. (US 2006/0063066, of record), hereinafter Choi.
Regarding Claim 3, Cherng teaches plate shaped heat exchange members (e.g. 30) disposed to stand up in the space between the plurality of cells (20) arranged in a horizontal direction to stand up in the inner space (13) of the module case (11, 12). Cherng does not explicitly teach the batteries are pouch type. However, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). As stated in KSR International v. Teleflex Inc. (550 USPQ2d 1385), combining prior art elements according to known methods to yield predictable results, establish a prima facie case of obviousness. Choi teaches heat exchange members (PCMs) in association with the outer surface of a pouch type battery cell results in prolonged service life and improved safety from the inhibition of temperature elevation, paras. [0001], and [0012]. It would be obvious to one having ordinary skill in the art the cells of Cherng are pouch type cells given pouch cells are a well known battery type and known to be combined with heat exchange members for improved service life. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kerkamm and Cherng in view of Choi et al. (US 2006/0063066), hereinafter Choi.
Regarding Claim 3, as detailed in the rejection of claim 2, the modification of Kerkamm with Cherng teaches plate shaped heat exchange members disposed to stand up in the space between the plurality of cells 20 arranged in a horizontal direction to stand up in the inner space of the module case. The combination does not explicitly teach the batteries are pouch type. However, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). As stated in KSR International v. Teleflex Inc. (550 USPQ2d 1385), combining prior art elements according to known methods to yield predictable results, establish a prima facie case of obviousness. Choi teaches heat exchange members (PCMs) in association with the outer surface of a pouch type battery cell results in prolonged service life and improved safety from the inhibition of temperature elevation, paras. [0001], and [0012]. It would be obvious to one having ordinary skill in the art the cells of Kerkamm as modified by Cherng are pouch type cells given pouch cells are a well known battery type and known to be combined with heat exchange members for improved service life. 

Claims 5-9, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kerkamm in view of Wayne et al. (WO 2011146919, of record), hereinafter Wayne.
Applicant attempts to differentiate the claimed product by the process in which it was made, i.e., “coated on” (claim 9). Applicant is reminded that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” (see In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); MPEP 2113. In this case, examiner interprets the language such that the heat exchange unit is located on a least a surface of the body.
Regarding Claims 5-9, 18 and 21, Kerkamm teaches the heat pressure exchange member (3) includes a heat exchanger (3) comprising a first material (phase change material, pcm) that absorbs or releases heat depending on whether pressure is applied, (i.e., trigger, pulse, pressure waves, see e.g., paras. [0026]-[0028]). 
Kerkamm does not teach (i) the heat pressure exchange member includes a body comprising a second material different than the first material and being configured to support the heat exchanger (claims 5 and 21) and the body extends across an entire upper edge and an entire lower edge of the at least on heat pressure exchange member (claim 21), (ii) the body has a standing plate shape (claim 6), (iii) the heat exchanger has a standing plate shape and a lower end of the heat exchanger is coupled to an upper end of the body (claim 7), (iv) the body is located at an entire outer perimeter of the heat exchanger and configured to surround the heat exchanger (claim 8), (v) the heat exchanger is coated on at least a portion of a surface of the body (claim 9), (vi) the heat pressure exchange member comprises foam (claim 18), (vii) a body .
Wayne teaches the heat exchange member includes a heat exchanger comprising a first material (space between heat spreader 36 and cell 32 is filled with a phase change material (pcm), or a composite of phase change material carried on foam, see e.g., para. [00125]) and a body having a standing plate shape (e.g., 36, 192 in Figs. 37-39; and 36, 202 in Figs. 40-42, paras. [00110]-[00114]) comprising a second material (e.g.,  metal, para. [00113]) different than the first material and being configured to support the heat exchanger (i.e., rigid support, structural integrity, see e.g., para. [00127] and [00111]), thereby satisfying instant claims 5, 6 and 18. The body (e.g., 194 of 192; or 202) extends across an entire upper edge and an entire lower edge of the heat exchanger member, see e.g., Figs. 37-39 and 40-42, thereby satisfying instant claim 21.
Wayne teaches the phase change material completely fills the space between the heat spreader 36 and cell 32 (see e.g., para. [00125]); considering the space between the spreader 36 and cell 32 is rectangularly shaped (see e.g., Figs. 37-39), Wayne teaches and the heat exchanger (pcm) has a standing plate shape. Moreover, Wayne teaches a lower end of the heat exchanger (pcm) is couple to an upper end of the body (e.g., 196, see Figs. 37-39), thereby satisfying instant claim 7. 
Wayne teaches the heat exchanger (pcm) is located in the space between heat spreader 36 and cell 32; thus, the body (e.g., 202) is located at an entire outer perimeter of the heat exchanger (see figs. 40-42), thereby satisfying instant claim 8.
Wayne teaches the heat exchanger (pcm) is coated on at least a portion of a surface of the body (36), see para. [00125], thereby satisfying instant claim 9.
Wayne teaches the combination of the body with the heat exchanger maintains optimal battery temperatures, thereby promoting peak performance and long life, para. [0005]-[0006]. It would be obvious to one having ordinary skill in the art the heat pressure exchange member of Kerkamm include a body in combination with the heat exchanger (phase change material) to maintain optimal battery temperature, thereby promoting peak performance and long life, as suggested by Wayne. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cherng.
Regarding Claim 14, Cherng does not explicitly teach a vehicle comprising the battery module (10). However, Cherng teaches a plurality of cells are connected in series or in parallel to form a battery apparatus for supplying power for various different appliances. Since the battery apparatuses have low pollution that can comply with environmental protection requirements and can provide a high power current output, the battery apparatuses are used extensively in many electric appliances and equipment including electric tools, electric motorcycles and electric cars, para. [0004]. It would be obvious to one having ordinary skill in the art a vehicle comprises the battery module of Cherng because it can provide/supply high power current output while complying with environmental protection requirements. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kerkamm in view of Honda et al. (US 2017/0350659, of record), hereinafter Honda.
Regarding Claim 4, Kerkamm does not teach the PCM material of the heat pressure exchange member includes is a ceramic material that absorbs/retains heat and releases heat as a function of pressure. 
Kerkamm is concerned with the thermal management of a device; specifically, Kerkamm utilizes latent heat storage materials capable of absorbing/storing heat from the device (i.e., battery, see e.g., para. [0005]) and releasing heat as a function of pressure (i.e., pulses, triggers, compression, see e.g., paras. [0004], [0028]). Like Kerkamm, Honda is also concerned with the thermal management of a device; specifically, the temperature of the device is controlled using a heat absorbing/releasing material (i.e., a trititanium pentoxide ceramic, beta and lambda phases). As with the material of Kerkamm, the material of Honda absorbs heat and releases heat as a function of pressure. See e.g., paras. [0003]-[0013]. The use of a known technique to improve similar devices (methods, or products) in the same way supports a conclusion of obviousness; additionally, known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art (MPEP 2144, (C) and (F)). In view of the foregoing, it would be obvious to one having ordinary skill in the art the latent heat storage material of Kerkamm is trititanium pentoxide, a ceramic, with the expectation of managing the temperature of the battery.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kerkamm and Wayne in view of Honda et al. (US 2017/0350659, of record), hereinafter Honda.
Regarding Claims 15-17, Kerkamm does not teach the PCM material of the heat exchanger is a ceramic material of trititanium pentoxide, specifically, lambda trititanium pentoxide. 
Kerkamm is concerned with the thermal management of a device; specifically, Kerkamm utilizes latent heat storage materials capable of storing heat (absorbing heat) from the device (i.e., battery, see e.g., para. [0005]) and releasing heat as a function of pressure (i.e., pulses, triggers, compression, see e.g., paras. [0004], [0028]). Like Kerkamm, Honda is also concerned with the thermal management of a device, specifically, the temperature of the device is controlled using a heat absorbing/releasing material (i.e., a trititanium pentoxide ceramic, beta and lambda phases). As with the material of Kerkamm, the material of Honda absorbs heat and releases heat as a function of pressure. See e.g., paras. [0003]-[0013]. The use of known a technique to improve similar devices (methods, or products) in the same way supports a conclusion of obviousness; additionally, known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art (MPEP 2144, (C) and (F)). In view of the foregoing, it would be obvious to one having ordinary skill in the art the latent heat storage material of Kerkamm is lambda trititanium pentoxide, a ceramic, with the expectation of managing the temperature of the battery.

Claims 5, 10, 11, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kerkamm in view of Lallich et al. (FR 3015780, machine translation provided), hereinafter Lallich. Note: it is unclear why but claim 5 makes reference to the material that absorbs or releases heat as “a first material” while claim 19 calls the same material “a second material”.
Regarding Claims 5, 10, and 11, Kerkamm teaches the heat pressure exchange member includes a heat exchanger comprising a first material (i.e., pcm) that absorbs and releases heat depending on whether a pressure is applied (see e.g., rejection of claim 1). Kerkamm does not teach the heat pressure exchange member includes a body comprising a second material different from the first material and being configured to support the heat exchanger; or that the width of the heat exchanger varies (or has different thicknesses) to protrude further toward the battery than the body. However, Lallich teaches a heat exchange member 1 between battery cells 2 (see e.g., Figs. 1-2); the heat exchange member 1 includes a heat exchanger (3) comprising a first material (pcm) and a body unit (4,5) comprising a second material different from the first material (i.e., aluminum) configured to support the heat exchanger (3), see e.g., Figs. 4a and 4c and paras. [0018] and [0020]. The width of the heat exchanger (3, pcm) varies to protrude toward the at least one battery 2 than the body (4, 5), see e.g., Figs. 4a and 4c. The configuration of Lallich results in increased heat exchange efficiency, see e.g., para. [0020]. It would be obvious to one having ordinary skill in the art the heat pressure exchange member includes a body unit and the heat exchanger protrudes towards the battery more than the body, as suggested by Lallich, with the expectation of increased heat exchange efficiency.
Regarding Claim 19, Kerkamm teaches the heat pressure exchange member includes a second material (i.e., phase change material) absorbing and retaining heat. Kerkamm does not teach the heat pressure exchange member has a recess on each of two opposite sides, wherein the at least one pressure exchange member has a first material wherein the second material is within each recess. However, Lallich teaches a heat exchange member (system 1) between batteries (2) for regulating the temperature of the batteries, see e.g., Figs. 1-2. The system (1) includes a recess on each of two opposite sides (i.e., 4, see e.g., Figs. 4a, 4c) of a first material (4, 5, i.e., aluminum, see e.g., para. [0020]) and a second material (3, i.e., pcm), wherein the second material is within each recess of the first material (4, 5), best seen in figs. 4a and 4c. It would be obvious to one having ordinary skill in the art the heat pressure exchange member of Kerkam includes a first material having recesses on opposite sides with the second material (pcm) in the recesses with the expectation of increased heat exchange efficiency, as suggested by Lallich, see e.g., para. [0020].  
Regarding Claim 20, as detailed above, Kerkamm was modified with Lallich. The modification teaches a first material, a second material, and a third material as labeled in annotated Fig. 4C of Lallich below. 

    PNG
    media_image1.png
    364
    222
    media_image1.png
    Greyscale

The second material (pcm 3, labelled in annotated Fig. 4C) absorbs and retains heat and the third material (pcm 3, labelled in annotated Fig. 4C) is between the first material (4) and the second material (pcm 3, labelled in annotated Fig. 4C) in a height direction of the heat exchange member 1. Lallich teaches phase change materials (e.g., the third material (pcm 3), labelled in annotated Fig. 4C) have a low thermal conductivity (para. [0013]), while the first material (4, aluminum) includes thermal conductivity to facilitate the transport of energy from the phase change material (para. [0008]). Thus, the modification of Kerkamm with Lallich suggests the third material (pcm 3, labelled in Fig. 4C) has a lower thermal conductivity than the first material (4, aluminum, labelled in Fig. 4C).  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kerkamm and Lallich, further in view of Obata (US 2014/0308556), hereinafter Obata.
Regarding Claim 12, Kerkamm does not teach a portion of the heat exchanger has a thickness gradually decreasing from a center portion of the heat pressure exchange member to an edge portion thereof. However, Obata teaches gradually increasing the thickness of the heat exchanger from a center portion (32b) to an edge thereof (32a), see e.g., Figs. 4 and 8. The higher thickness at the center allows for a larger pressing force at the center so as to uniformize the surface pressure of the cell 11, para. [0040]. It would be obvious to one having ordinary skill in the art the thickness of the heat exchanger has a thickness gradually decreasing from a center portion to an edge portion thereof with the expectation of uniform surface pressure on the cell, as suggested by Obata.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835. The examiner can normally be reached M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA KOROVINA/Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729